Exhibit 10.43

 

AGREEMENT (this “Agreement”), dated as of December 1, 2003, by and between
Columbia Laboratories, Inc. (the “Corporation”), and Perry Corp., a New York
Corporation, with principal executive offices located at 599 Lexington Avenue,
New York, NY 10022 (“Investor”). Capitalized terms used and not otherwise
defined in this Agreement have the meanings respectively ascribed thereto in the
Rights Agreement, dated as of March 13, 2002, between the Corporation and First
Union National Bank, as rights agent (as amended from time to time, the “Rights
Agreement”).

 

1. Investor hereby represents and warrants to the Corporation that, as of the
close of business on the date of this Agreement, Investor, its Affiliates and
Associates Beneficially Own less than 15% of the outstanding shares of Common
Stock.

 

2. (a) The Corporation hereby represents and warrants to Investor that the board
of directors of the Corporation has approved, solely for purposes of clause
(ii)(A) of the first proviso of the definition of “Acquiring Person” in the
Rights Agreement, the Investor, together with its Affiliates and Associates,
becoming the Beneficial Owner, in the aggregate, of up to, but not more than, an
aggregate of 19.9% of the outstanding Voting Stock, subject to (i) Beneficial
Ownership of such stock having been acquired by Investor and its Affiliates and
Associates prior to April 1, 2004, (ii) compliance by Investor and its
Affiliates and Associates with the provisions of this Agreement and (iii)
Investor and its Affiliates and Associates being eligible to report Beneficial
Ownership of all such stock on Schedule 13G under the Exchange Act and not being
required to report such ownership on Schedule 13D under the Exchange Act.

 

(b) For the avoidance of doubt, the parties acknowledge and agree that the
approval of the Corporation’s board of directors described in Section 2(a)
hereof is not intended to constitute approval for purposes of Section 203 of the
Delaware General Corporation Law (“DGCL 203”) or intended to make the
limitations and requirements of DGCL 203 inapplicable to Investor, its
Affiliates and Associates or any “business combination” (as defined in DGCL 203)
involving any of them and the Corporation (and, in any event (and without in any
way limiting Section 3 hereof), Investor, on behalf of itself and its Affiliates
and Associates, agrees that the requirements of DGCL 203 shall apply to any such
business combination irrespective of the approval described in Section 2(a)
hereof and as if such approval was never given).

 

3. Investor hereby covenants and agrees that, for a period of eighteen (18)
months from the date of this Agreement, neither Investor nor any of its
Affiliates or Associates shall, directly or indirectly, in any manner: (a)
acquire, offer or propose to acquire, solicit an offer to sell or agree to
acquire, directly or indirectly, alone or in concert with others, by purchase or
otherwise, any direct or indirect beneficial interest in any voting securities
of the Corporation or direct or indirect rights, warrants or options to acquire,
or securities convertible into or exchangeable for, any voting securities of the
Corporation (other than acquisitions of (i) Common Stock in accordance with
Section 2(a) hereof if, after giving effect to such acquisitions, Investor, its
Affiliates and Associates do not, in the aggregate, at any time Beneficially Own
in the aggregate more



--------------------------------------------------------------------------------

than 19.9% of the Voting Stock then outstanding or (ii) securities of the
Corporation obtained pursuant to a share dividend or similar involuntary
acquisition of such securities); (b) make, or in any way participate in,
directly or indirectly, alone or in concert with others, any “solicitation” of
“proxies” to vote (as such terms are used in the proxy rules of the Securities
and Exchange Commission promulgated pursuant to Section 14 of the Exchange Act)
or seek to advise or influence in any manner whatsoever any Person with respect
to the voting of any voting securities of the Corporation; (c) form, join or any
way participate in a “group” within the meaning of Section 13(d)(3) of the
Exchange Act with respect to any voting securities of the Corporation; (d)
acquire, offer to acquire or agree to acquire, directly or indirectly, alone or
in concert with others, by purchase, exchange or otherwise, any of the assets,
tangible or intangible, of the Corporation or any of its subsidiaries, or direct
or indirect rights, warrants or options to acquire any assets of the Corporation
or any of its subsidiaries, except for such assets as are then being offered for
sale by the Corporation or any of its subsidiaries; (e) arrange, or in any way
participate, directly or indirectly, in any financing for the purchase of any
voting securities of the Corporation or any securities convertible into or
exchangeable or exercisable for any voting securities or assets of the
Corporation, except for such assets as are then being offered for sale by the
Corporation or any of its subsidiaries; (f) otherwise act, alone or in concert
with others, to seek to propose to the Corporation or any of its stockholders
any liquidation, merger, business combination, restructuring, recapitalization
or other transaction to or with the Corporation or otherwise seek, alone or in
concert with others, to control or change the management, board of directors or
policies of the Corporation or nominate any person as a director who is not
nominated by the then incumbent directors, or propose any matter to be voted
upon by the stockholders of the Corporation; (g) otherwise act, alone or in
concert with others, to seek to influence the management, board of directors or
policies of the Corporation (provided that this clause (g) shall not restrict
the ability of the Investor, its Affiliates and Associates to have conversations
with members of management and the board of directors regarding operational and
financing matters in the ordinary course of the business of the Corporation to
the extent that and so long as the conversations are not otherwise inconsistent
with the other provisions of this Section 3); (h) make any request or proposal
to amend, waive or terminate any provision of this Section 3; or (i) take any
action that might result in the Corporation having to make a public announcement
regarding any of the matters referred to in clauses (a) through (h) of this
Section 3, or announce an intention to do, or enter into any arrangement or
understanding or discussions with others to do, any of the actions restricted or
prohibited under such clauses (a) through (h) of this Section 3. Notwithstanding
anything contained herein to the contrary, the Investor, its Affiliates and
Associates shall not be in breach of this Agreement if the Investor, together
with its Affiliates and Associates, becomes the Beneficial Owner of greater than
19.9% of the outstanding Voting Stock and such increase is solely the result of
a reduction of the outstanding shares of Voting Stock pursuant to a transaction
or a series of related transactions consummated by the Corporation (including,
without limitation, repurchases of Voting Securities by the Corporation).

 

2



--------------------------------------------------------------------------------

4. The Corporation shall be permitted to publicly disclose this Agreement. In
the event of an actual or threatened violation of this Agreement, Investor
hereby expressly consents, on behalf of itself and its Affiliates or Associates,
to the enforcement of this Agreement by injunctive relief or specific
performance, without proof of actual damages or any requirement to post a bond,
in addition to any and all other remedies available to the Corporation. Investor
shall indemnify the Corporation and the Corporation’s directors and officers
from, and hold them harmless in respect of, any losses, liabilities, damages,
costs and expenses (including reasonable attorneys’ fees and expenses) arising
out of or incurred in connection with (a) any breach or threatened breach
(provided that such threat must be based on a reasonable good faith
determination by the Company under the circumstances) by Investor or any of its
Affiliates or Associates of any provision of this Agreement.

 

5. (a) This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof. Except as set forth in the last sentence
of Section 4 hereof, this Agreement is not intended to and shall not confer upon
any Person other than the parties hereto any rights hereunder. Neither this
Agreement nor any of the rights or obligations hereunder shall be assigned by
Investor (whether by operation of law or otherwise) without the prior written
consent of the Corporation, and any purported assignment without such consent
shall be null and void. Subject to the preceding sentence, this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. This Agreement may not be amended
or supplemented, except by a written agreement executed by each of the parties
hereto. No failure or delay by the Corporation in exercising any right hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right hereunder. Any waiver by the Corporation hereunder shall be valid
only if set forth in an instrument in writing signed on behalf of the
Corporation. This Agreement may be executed in counterparts, all of which taken
together shall constitute one and the same agreement.

 

(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the principles of conflicts of
laws thereof. Investor, on behalf of itself and each of its Affiliates and
Associates, and the Corporation, (i) consents to submit to the personal
jurisdiction of any federal court of the United States located in the State of
New York or any New York State court in any action, suit or proceeding arising
out of or relating to this Agreement (an “Action”), (ii) irrevocably waives any
objection to the laying of venue of any Action in any such courts, agrees not to
plead or claim that any Action in any such court has been brought in an
inconvenient forum, and agrees not to attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and (iii)
irrevocably waives any and all rights to trial by jury in any Action.

 

(c) In the event that any term or provision of this Agreement is determined by a
court of competent jurisdiction to be invalid or unenforceable for any reason,
in whole or in part, the remaining terms and provisions of this Agreement shall
be

 

3



--------------------------------------------------------------------------------

unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by applicable law, and such invalid or unenforceable term or
provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the Corporation’s intention
with respect to such invalid or unenforceable term or provision.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

COLUMBIA LABORATORIES, INC.

By:

 

            /s/    Robert S. Mills            

--------------------------------------------------------------------------------

Name:

  Robert S. Mills

Title:

  Senior Vice President & Chief Operating Officer      

PERRY CORP.

By:

 

            /s/    Richard Perry            

--------------------------------------------------------------------------------

Name:

  Richard Perry

Title:

  President

 

4